DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Figures 1-2 in the reply filed on 3/22/2022 is acknowledged.  The traversal is on the ground(s) that Searching Species I together with Species 2-8 would not be serious burden on Examiners and the claims that are not common to all species are the dependent claims which recite type of cutouts.  This is found persuasive and claims 1-9 and 12-22 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 14-17 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 3 and 14, applicant should clarify the structure and/or arrangement of the at least one slot intended by “the at least one slot being configured to at least assist in reducing eddy losses generated by the winding.”  Claims 4, 15-17 and 21 inherit the defect of the parent claim
Regarding claim 21, there is no antecedent basis for “the cutout.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, as best understood in view of the rejection under 35 USC 112 second paragraph, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilk et al. [US 2,910,663.]
Wilk et al. discloses a transformer [figures 1-2] comprising: 
- a transformer core having a top yoke, a bottom yoke, and legs [10, 11, 12], the legs extending between the top yoke and the bottom yoke, the transformer core constructed to form a magnetic flux path between and through the top yoke, the legs, and the bottom yoke; 
- windings [19, 20, 21] disposed about the legs; 
- flitch plates [22] disposed adjacent to the legs and extending between the top yoke and the bottom yoke, each flitch plate of the flitch plates having at least one slot that extends through the flitch plate and which is positioned along at least a portion of the flitch plate between the top yoke and the bottom yoke, the at least one slot being configured to at least assist in reducing eddy losses generated by the winding; and 
- core clamps having top clamps [24] and a bottom clamps [23], the flitch plates being clamped to the top yoke by the top clamps and clamped to the bottom yoke by the bottom clamps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 13, 15-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al. [US 2,910,663] in view of Yamada Shin [JP 2007-067109A.]
	Regarding claims 1, 3, 15-16 and 18-19, Wilk et al. discloses a transformer [figure 1] comprising:
	- a transformer core having a top yoke, a bottom yoke, and a leg [10, 11, 12], the leg extending between the top yoke and the bottom yoke, the transformer core constructed to form a magnetic flux path between and through the top yoke, the leg, and the bottom yoke [figures 1-2];
	- a winding [19, 20, 21] disposed about the leg;
- a flitch plate [22] disposed adjacent to the leg and extending between the top yoke and the bottom yoke; and 
- a core clamp having a top clamp [24] and a bottom clamp [23], the flitch plate being clamped to the top yoke by the top clamp and clamped to the bottom yoke by the bottom clamp.
Wilk et al. further discloses the flitch plate includes at least one slot [or hole, figure 1] that extends through the flitch plate and which is positioned along at least a portion of the flitch plate between the top yoke and the bottom yoke, the at least one slot being configured to at least assist in reducing eddy losses generated by the winding.
Wilk et al. discloses the instant claimed invention except for a cutout.
Yamada Shin discloses a core structure for a reactor, the core comprising:
- top and bottom yokes [14, 15] and a plurality of legs [11, 13] connecting the yokes; 
- top and bottom clamps [or brackets 16]; and
- fasteners [17], wherein the top and bottom clamps each having a cutout [19.]
It would have been obvious at the time the invention was made to include a cutout for the top and bottom clamp of Wilk et al., as suggested by Yamada Shin, for the purpose of enhancing and/or reducing noise.
Regarding claims 2 and 17, both Wilk et al. and Yamada Shin inherently discloses the top clamp and the bottom clamp include an internal lattice structure.
Regarding claims 5-6 and 20, Yamada Shin discloses the cutout in the top clamp is disposed at an intersection between the leg and the top yoke and the cutout in the bottom clamp is disposed at an intersection between the leg and the bottom yoke [figure 3.]
Regarding claim 7, Yamada Shin discloses the cutout of at least one of the top clamp and the bottom clamp has a width in a direction that is generally perpendicular to a direction that the leg extends between the top yoke and the bottom yoke that is greater than a width of the leg, the width of the cutout being generally parallel to the width of the leg.
Regarding claims 12 and 21, the specific shape/configuration of the cutout would have been an obvious design consideration based on the intended core structure, applications and/or environments uses.
Regarding claim 13, the combination of Wilk et al. with Yamada Shin would have the cutout in at least one of the top clamp and the bottom clamp is bounded by at least one of a winding support for the winding and a yoke bolt in the corresponding top clamp or bottom clamp.
Regarding claim 22, the specific design of the flitch [sizes, slots, shapes, positions, orientations] would have been an obvious design consideration based on the intended applications and/or environments uses.
Regarding claims 8-9, the specific dimensions [maximum height or maximum vertical height] selection would have been an obvious design consideration for the purpose of 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al. in view of Yamada Shin as applied to claim 1 above, and further in view of McNutt et al. [US 3,349,357.]
Wilk et al. in view of Yamada Shin discloses the instant claimed invention except for the specific of the at least one slot.
McNutt et al. discloses a transformer core [figure 1] having a plurality of reinforcing plates [15], wherein the reinforcing plates each include at least one slot [17] extends longitudinally in a direction that is generally parallel to a direction that a core leg extends between a top yoke and a bottom yoke [figures 1-3.]
It would have been obvious at the time the invention was made to use the slot design of McNutt et al. in Wilk et al. in view of Yamada Shin for the purpose of enhancing reinforcing for the core.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837